Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 1 of 8 PageID #: 91




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

KURT Z. STACK o/b/o JOHN DOE,                         :
           Plaintiff,                                 :
                                                      :
         v.                                           :        C.A. No. 20-350WES
                                                      :
THE TOWN OF LINCOLN HOUSING                           :
AUTHORITY, et al.,                                    :
          Defendants.                                 :


                      ORDER REGARDING CONTINGENT AND LIMITED
                        APPOINTMENT OF COUNSEL IN CIVIL CASE

         This case arises under the Fair Housing Act, 42 U.S.C. §§ 3601, et seq. (“FHA”); the

Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”); and the Individuals with

Disabilities in Education Act, 20 U.S.C. §§ 1400, et seq. (“IDEA”). Now pending before the

Court is the second1 motion of the indigent pro se Plaintiff, Kurt Z. Stack,2 for appointment of an

attorney from the Court’s pro bono panel based on his inability to prosecute the claim himself

because of “overwhelming Physical, Psychological, Emotional, and Financial hardships.” ECF

No. 15 at 1. This motion for counsel is supported by a copy of a letter from a treating

psychiatrist who represents that Plaintiff would “greatly benefit [in terms of physical and mental




1
 Plaintiff’s first motion for counsel was denied without prejudice as premature because it had been filed before
Plaintiff had taken the steps to serve Defendants. Indeed, this case was almost dismissed due to confusion regarding
Plaintiff’s apparent failure to fill in the summonses and return them to the Court.
2
  Plaintiff also purports to bring this action on behalf of “John Doe,” whom the Court understands from Plaintiff’s
presentation at the hearing to be his allegedly disabled son, a minor who is now approximately thirteen years of age.
Pursuant to Local Rule Gen 205(a)(2), Plaintiff cannot sue for his child. Only an attorney may file and prosecute
such an action. Jacobowitz v. YMCA of Greater Providence Bayside YMCA Branch, C.A. No. 15-345 S, 2016 WL
1259397, at *1 (D.R.I. Mar. 30, 2016) (well established that parent cannot bring pro se lawsuit on behalf of child but
noting that courts have made exceptions in IDEA cases and Social Security benefit cases). The Court has
considered the inability of John Doe to access the Court (for what would appear to be at least two of the three counts
in the current complaint) unless represented by counsel in its treatment of Plaintiff’s motion for counsel.
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 2 of 8 PageID #: 92




health] from appointment of counsel.” Id. at 3. The second motion for counsel is referred to me

for determination pursuant to 28 U.S.C. § 636(b)(1)(A).3

        Soon after the second motion for counsel was filed, Defendants4 Town of Lincoln

Housing Authority (“LHA”), Claudette Kuligowski, Jessica Migneault and Keith Fortier,

appeared and filed a motion to dismiss (also referred to me) that challenges both the viability of

Plaintiff’s claims as a matter of law and the plausibility of his extremely skimpy pleading.

Plaintiff’s time to respond to the motion to dismiss has been continued so that the Court can

address his motion for counsel.

        On April 29, 2021, I conducted a telephonic hearing on the motion for counsel. During

the hearing, I advised Plaintiff that his complaint is so vague that it is impossible to ascertain

what he is alleging; for that reason, it is at risk of dismissal when the Court takes up the pending

motion to dismiss. In response, Plaintiff explained his claim, informing the Court that he is a

disabled person who had had a small, subsidized apartment in a facility operated by LHA and

that, when his disabled son came to live with him, LHA denied his request for a larger unit

ostensibly due to unavailability, but actually due to LHA’s refusal allow children to reside in the

facility. To buttress his allegation of discrimination against families with children, Plaintiff

represented that no children reside in most of LHA’s several hundred apartment units and that

LHA has only six family units. To address this situation, Plaintiff explained that he engaged and




3
 Mindful of the Court’s obligation to read pro se filings with leniency, I have scrutinized Plaintiff’s filings
searching them for what might be potentially a claim. Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 75 (1st Cir.
2014).
4
 Defendant Christine Medici is no longer employed by Lincoln Housing Authority and has not been served.
Therefore, she is not joined in the case.


                                                        2
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 3 of 8 PageID #: 93




was represented by an attorney, who is well experienced in handling civil rights matters5; with

the assistance of her counsel, he pressed a claim before the Rhode Island Human Rights

Commission (“RIHRC”) and defended two eviction proceedings. Because he is not pleased

either with the results or with the attorney’s services, he does not want to continue with

representation by this attorney.6 Plaintiff also advised the Court that his case was rejected by

Rhode Island Legal Services because he was found to be financially ineligible. Meanwhile, to

avoid eviction by LHA and to keep his son in the Lincoln public schools, Plaintiff moved into a

private apartment unit where he now lives with his son who continues to attend school in

Lincoln. Plaintiff stated that, after much “pain” in dealing with LHA and in moving out of his

unit, he has “peace” where he is now and is no longer interested in seeking housing in a

subsidized unit in Lincoln or anywhere else.

         Defendants supplemented Plaintiff’s hearing representations by advising the Court that

the RIHRC made a no-probable cause finding because LHA was unaware of Plaintiff’s disabled

son when it rejected his request for a larger unit. In rebuttal, Plaintiff conceded that initially he

had lied about his son’s presence in his unit but that, later in the proceedings, he told the truth.

Further, Defendants advised the Court that, with assistance of counsel, Plaintiff entered into an

agreement to resolve the two eviction proceedings by allowing him time to move out in an

orderly way over the course of several months. Regarding the motion for counsel, Defendants

indicated that they do not object and would welcome an appointed attorney, although they




5
  In 2019, Plaintiff’s prior attorney, Sonja L. Deyoe, was named by Rhode Island Lawyer’s Weekly as a “Lawyer of
the Year” for her work in the area of civil rights. Rhode Island Lawyers Weekly Excellence in the Law 2019,
https://rilawyersweekly.com/files/2019/04/RILW-Excellence-19-WEB.pdf (last visited on May 12, 2021).
6
 Plaintiff also represented that his prior attorney asked for a modest retainer to continue the engagement, which he
declined to pay.

                                                          3
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 4 of 8 PageID #: 94




acknowledged that the Court cannot appoint counsel for Plaintiff as a convenience for

Defendants.

       At the end of the hearing, the Court directed Plaintiff to inquire of Rhode Island Legal

Services (in light of its strong expertise in housing law) again whether it would accept the

engagement. As of this writing, Plaintiff has not informed the Court whether he has complied

with that directive nor has any attorney entered the case on his behalf.

       It is well-settled that there is no constitutional right to free counsel in a civil case.

DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). Further, there is no funding mechanism

for appointed counsel in civil cases; therefore, the matter is subject to the district court’s broad

discretion, to be exercised in light of the difficulties in rationing the precious resource of

volunteer lawyer services. Sai v. Transp. Sec. Admin., 843 F.3d 33, 35 (1st Cir. 2016) (per

curiam); Buzon v. Forgue, C.A. No. 19-212WES, 2019 WL 2474123, at *2 (D.R.I. June 13,

2019). Rather, “[t]o qualify for this scarce resource, a party must be indigent and exceptional

circumstances must exist such that the denial of counsel will result in fundamental unfairness

impinging on the party’s due process rights.” Choksi v. Trivedi, 248 F. Supp. 3d 324, 328 (D.

Mass. 2017) (citing DesRosiers, 949 F.2d at 23). To determine whether there are exceptional

circumstances sufficient to warrant the appointment of counsel, “a court must examine the total

situation, focusing, inter alia, on the merits of the case, the complexity of the legal issues, and

the litigant’s ability to represent himself.” DesRosiers, 949 F.2d at 24.

       Focusing first on the last of the three DesRosiers factors, the Court finds that Plaintiff’s

ability to represent himself appears to be somewhat impaired, although he was articulate during

the hearing when challenged to explain what his claim is about. However, the Court finds that

Plaintiff’s son, as a minor, is unable to self-represent; therefore, if the son’s claim has merit and



                                                   4
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 5 of 8 PageID #: 95




is complex, his circumstances could amount to an exceptional circumstance justifying

appointment of counsel. Nevertheless, in considering this factor, the Court may also consider

whether a claimant has made reasonable efforts to engage counsel on his own, Farr v. Staat, Case

No. 17-CV-1341-JPS, 2019 WL 3802655, at *3 (E.D. Wis. Aug. 13, 2019), appeal dismissed,

No. 19-2642, 2019 WL 8054948 (7th Cir. Dec. 11, 2019), as well as assess whether the reason

for the difficulty in finding an attorney is because it is “a meritless case that no lawyer would

take were the plaintiff not indigent.” Cooper v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir.

1989). In so doing, the Court is troubled that Plaintiff and his son were able to find counsel on

their own but have parted ways with that lawyer because of dissatisfaction with the result of the

representation. The Court is also troubled by Plaintiff’s representation that Rhode Island Legal

Services declined the engagement because of financial eligibility despite its usual aggressive

advocacy to remediate FHA violations. E.g., Armstrong v. Moroe, C.A. No. 17-111 S, 2017 WL

3447896, at *2 (D.R.I. Aug. 11, 2017) (plaintiff obtained legal assistance in 2016 from Rhode

Island Legal Services in connection with a “grievance hearing at the Woonsocket Housing

Authority”) (internal quotation marks omitted); Brown v. W. Warwick Hous. Auth., C.A. No.

15-437 S, 2016 WL 3248252, at *2 (D.R.I. June 10, 2016) (FHA claim based on discrimination

resulting in loss of housing voucher pressed by Rhode Island Legal Services). Also troubling is

that the RIHRC has recently been successful in bringing FHA litigation against a housing

authority for de facto discrimination against families with children (which may be Plaintiff’s

only potentially viable claim), R.I. Comm’n for Human Rights v. Graul, 120 F. Supp. 3d 110

(D.R.I. 2015), yet it made a no-probable cause finding in Plaintiff’s case.

       The other sticking point is how to analyze the first two DesRosiers factors – the merits of

the case and the complexity of the legal issues that may be presented. The complaint itself



                                                  5
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 6 of 8 PageID #: 96




simply states in conclusory fashion that it is brought pursuant to the FHA, ADA and IDEA based

on LHA’s refusal to accommodate a child with disabilities by transfer to a larger unit after

Plaintiff’s son came to live with him. As pled, it is at serious risk of dismissal because it is

utterly lacking in the plausible factual allegations that the United States Supreme Court has

deemed essential for a viable claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Based on Plaintiff’s representations at the hearing, it is conceivable that he (and/or possibly his

son) has a factually meritorious and legally complex claim pursuant to Graul, 120 F. Supp. 3d

110, based on an FHA violation arising from a facially neutral policy implemented in a way that

adversely impacted a protected group. Id. at 119. Nevertheless, it is impossible for the Court to

ascertain if a Graul claim could be pled so as to survive a challenge pursuant to Fed. R. Civ. P.

12(b)(6); nor can the Court ascertain whether some other claim might have merit; nor can the

Court assess the complexity of any such other potential claim as DesRosiers mandates.

       Based on the foregoing, Plaintiff’s motion for counsel to be appointed from the Court’s

pro bono panel to undertake unlimited representation based on the current version of the

complaint must be denied as still premature because it is far from clear that Plaintiff really needs

a court-appointed attorney or whether either he or his son has a meritorious and complex claim.

See Hanson v. R.I. Dep’t of Corr., C. A. No. 17-598WES, 2019 WL 6324653, at *3 (D.R.I. Nov.

25, 2019) (motion for counsel denied because “claims that are pending do not carry enough heft

to give rise to circumstances that would justify the appointment of counsel”). Nevertheless, the

Rhode Island Supreme Court Rules of Professional Conduct permit limited-purpose

engagements, R.I. Sup. Ct. art. V, R. 1.2(d), and the Court’s pro bono panel plan contemplates

limited-purpose engagements. Plan For Pro Bono Representation in Civil Cases at VI,

https://www.rid.uscourts.gov/sites/rid/files/documents/cvprobono/Pro%20Bono%20Plan%20Fin



                                                  6
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 7 of 8 PageID #: 97




al.pdf (last visited May 12, 2021). Based on Plaintiff’s limited ability to represent himself and

on his son’s lack of ability to self-represent, and despite Plaintiff’s failure to comply with the

Court’s directive to ask Rhode Island Legal Services to reconsider its declination of this

engagement, I find that a limited-purpose appointment of a pro bono attorney is appropriate, but

strictly cabined to exploring whether there is potentially a meritorious claim.

       Based on the foregoing, Plaintiff’s motion to appoint counsel is granted in part in that the

Court finds Plaintiff and his son eligible for counsel from the pro bono panel to represent them

for a strictly limited purpose engagement. That is, the engagement is for the limited purpose

of assessing whether either Plaintiff or his son has a viable claim; only if in the professional

judgment of the attorney there is such a claim, the appointment shall continue for the limited

purpose of drafting an amended complaint to state such a claim, filing the amended complaint

and handling briefing and argument, should Defendants respond to the amended complaint with

a motion to dismiss. Thereafter, the attorney shall withdraw as appointed pro bono counsel,

provided that, if the amended complaint is not dismissed, he/she is not prohibited from

continuing if counsel and Plaintiff agree that he/she should continue, nor is Plaintiff precluded

from engaging other counsel or from making a new motion for appointment of counsel. This

Order is conditioned on the availability and willingness of suitable counsel from the Court’s pro

bono panel to accept this limited-purpose appointment to represent Plaintiff and/or his son on a

pro bono basis. Otherwise, the motion for appointment of counsel is denied without prejudice.

       While the issue of appointment of counsel remains pending, Plaintiff’s obligation to

respond to the pending motion to dismiss (ECF No. 16) is hereby extended to June 24, 2021; this

aspect of this Order will be memorialized in a Text Order to be entered today.

So ordered.



                                                  7
Case 1:20-cv-00350-WES-PAS Document 18 Filed 05/12/21 Page 8 of 8 PageID #: 98




ENTER:

/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
May 12, 2021




                                      8
